UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-23c-3 Pursuant to Rule 23c-3 [17 CFR 270.23c-3] 1. Investment Company File Number: 811-05617 Date of Notification: November 18, 2009 2. Exact name of investment company as specified in registration statement: TAIWAN GREATER CHINA FUND 3. Address of principal executive office: c/o Nanking Road Capital Management, LLC 111 Gillett Street Hartford, CT 06105 U.S.A. 4. Check one of the following: A. x The notification pertains to a periodic repurchase offer under paragraph (b) of Rule23c-3. B. o The notification pertains to a discretionary repurchase offer under paragraph (c) of Rule23c-3. C. o The notification pertains to a periodic repurchase offer under paragraph (b) of Rule 23c-3 and a discretionary repurchase offer under paragraph (c)of Rule23c-3. By: /s/ Steven R. Champion Steven R. Champion (Name) President and Chief Executive Officer (Title) c/o Nanking Road Capital Management, LLC 111 Gillett Street Hartford, CT 06105 November 18, 2009 Dear Shareholder: As you may know, in an effort to enhance shareholder value and increase liquidity, the Taiwan Greater China Fund (the “Fund”) obtained shareholder approval to adopt an interval fund structure which requires semi-annual repurchase offers of a percentage of the Fund’s outstanding shares. In accordance with its interval status, the Fund is hereby commencing its repurchase offer for this semi-annual period.In this repurchase offer, the Fund is offering to repurchase up to 5% of its outstanding shares.The offer to repurchase is for cash at a price equal to the Fund’s net asset value per share as determined at the close of regular trading on the Taiwan Stock Exchange on December 16, 2009 or, if the Taiwan Stock Exchange is not open on December 16, 2009, at the opening of the New York Stock Exchange on December 16, 2009 (the "Repurchase Pricing Date"), upon the terms and conditions set forth in the Offer to Repurchase and the related Repurchase Request Form (which together constitute the “Repurchase Offer”).If you are not interested in selling any of your shares at this time, you do not need to do anything.The Fund will contact you again in approximately six months to notify you of the next repurchase offer. The deadline for participating in the Repurchase Offer is December 11, 2009 (the "Repurchase Request Deadline").The Fund’s net asset value per share may fluctuate between the Repurchase Request Deadline and the Repurchase Pricing Date.The Fund has established a record date of November 9, 2009 for identifying shareholders eligible to receive Repurchase Offer materials.Shareholders who choose to participate in the Repurchase Offer can expect to receive payment for the shares repurchased on or before December 23, 2009.The Fund will charge a repurchase fee on shares that are repurchased to off-set expenses directly related to the Repurchase Offer.The repurchase fee will equal 2% of the value of the shares that are repurchased. As of November 9, 2009, the Fund’s net asset value per share was $6.51 and12,409,440 shares were issued and outstanding.The Fund normally calculates its net asset value per share each day on which either the Taiwan Stock Exchange or the New York Stock Exchange is open for trading.During the Repurchase Offer, the net asset value per share will continue to be calculated each day on which either the Taiwan Stock Exchange or the New York Stock Exchange is open for trading.You can obtain the daily net asset value per share and the daily New York Stock Exchange closing price of the shares by calling the Fund’s toll free number at (800) 343-9567. Neither the Fund nor its Board of Trustees (the "Board") is making any recommendation to you as to whether you should participate in the Repurchase Offer.The Fund and the Board of Trustees urge you to read and evaluate the Repurchase Offer and related materials carefully and make your own decision.Please call the Fund’s toll free number at (800) 343-9567 if you have any questions or to request additional copies of the Repurchase Offer and related materials. Very truly yours, TAIWAN GREATER CHINA FUND /s/ Pedro-Pablo Kuczynski Pedro-Pablo Kuczynski Chairman OFFER TO REPURCHASE * OFFER BY TAIWAN GREATER CHINA FUND TO REPURCHASE UP TO 5% OF ITS ISSUED AND OUTSTANDING SHARES OF COMMON STOCK THIS
